DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the AC rectifier having a first output (singular) connected to the positive line and to the negative line of the bus of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings fail to illustrate a rectifier having a single output connected to both a positive line and a negative line. The drawings only show a rectifier output (e.g. 220a) connected to the positive line (VDCin+) and a second output (e.g. 220b) connected to a negative line (VDCin-). One output is not shown to be connected to two different lines as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17-20 inherit the same from claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 11, 13 and 21-23 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yamashita et al. (CN106471725A – cited on IDS: US 9,887,658 used below).
Claim 1 (apparatus) and claim 11 (method of claim 1); Yamashita et al. disclose an apparatus (fig. 2) comprising: an AC rectifier (51) configured to generate one or more rectified voltages from an alternating current voltage (e.g. 2) having a peak 
Claims 3 and 13; see figure 6.
Claim 5; boost chopper (3).
Claims 6 and 7; controlling switch 41 to discharge capacitor 34 is considered a “buck mode”. Claim 7; turning ON switch 41 shorts the capacitor 34 to the bus.
Claim 9; the rectified voltages are the same voltage.
Claims 21-23; inductor 32, second switch 31, terminal 33, capacitor 34; positive bus 51c.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Steigerwald et al. (US 5,119,283).
Claim 10; Yamashita et al. discloses the claimed subject matter in regards to claim 1 supra, except for a voltage converter coupled between the bus and a DC output of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output.
Steigerwald et al. teach a voltage converter (figure 1) coupled between a bus (a, b’) and a DC output (+Eout, -) of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage Eout.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamashita et al. to include a voltage converter coupled between the bus and a DC output of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage as taught by Steigerwald et al.
Claim 15; Yamashita et al. disclose an apparatus (fig. 2) comprising: an AC rectifier (51) configured to generate one or more rectified voltages from an 
However, Yamashita et al. does not disclose a DC to DC converter coupled in series between the bus and a DC output of the AC to DC converter, wherein the DC to DC converter is configured to convert the voltage on the bus to a DC output voltage at the DC output.
Steigerwald et al. teach a voltage converter (figure 1) coupled between a bus (a, b’) and a DC output (+Eout, -) of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage Eout.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamashita et al. to include a voltage converter coupled between the bus and a DC output of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage as taught by Steigerwald et al.
Claim 18; switch 41.
Claim 19; inductor 32.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. and Steigerwald et al. in view of Ye et al. (US 10,097,109).
Yamashita et al. and Steigerwald et al. disclose the claimed subject matter in regards to claim 18 supra, except for a thermistor coupled between the switch and the bus.
Ye et al. teach a thermistor (R1) coupled between a switch (Q1 or D3) and a bus (122, 128). The thermistor R1 functions as an inrush current limiter. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamashita et al. and Steigerwald et al. to include a thermistor coupled between the switch and the bus in order to function as an inrush current limiter as taught by Steigerwald et al.

Allowable Subject Matter
Claims 4, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4; prior art fails to disclose or suggest, inter alia, during the initial portion of the second mode the voltage on the bus is increased to a voltage having the same magnitude as the magnitude of the voltage on the bulk capacitor, wherein the voltage on the bus is increased to greater than the peak voltage of the AC voltage each half cycle.
Claim 8; prior art fails to disclose or suggest, inter alia, the controller is further configured to: repeatedly open and close the switch in the parallel converter during a first phase of the second mode to increase the voltage on the bus using the energy stored in the bulk capacitor, wherein the first phase comprises the initial portion of the second mode; and close the switch to connect the bulk capacitor through the inductor to the positive line during a second phase of the second mode to maintain the voltage on the bus at or above the minimum specified bus voltage.
Claim 14; prior art fails to disclose or suggest, inter alia, controlling the parallel converter in the second mode further comprises: operating the parallel converter in a buck mode during a first phase of the second mode to increase the voltage on the bus using energy stored in the bulk capacitor during the first mode; and keeping the switch on during a second phase of the second mode to maintain the voltage on the bus at or above the minimum specified bus voltage without operating the parallel converter in the buck mode.
inter alia, the parallel converter comprises: an inductor having a first terminal connected to the second output of the AC rectifier and a second terminal, wherein the first switch is connected between the second terminal of the inductor and the first terminal of the bulk capacitor; and a second switch connected between the second terminal of the inductor and the negative line of the bus; wherein the controller is configured to control the second switch in the first mode to store the energy in the bulk capacitor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  








/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                 6/14/2021